DETAILED ACTION
Response to Amendment
The Amendment filed 20 April 2021 has been entered.  Claims 1-5, 8-10, 13, and 14 remain pending in the application.  Claims 6, 7, 11, and 12 have been incorporated into the independent claims, and claims 15-17 are canceled.  The Non-Final Office Action was mailed 23 October 2020. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 13, and 14 are rejected under 35 U.S.C. 103 as obvious over Ciezobka (2016/0061016) in view of Chenevert (2009/0314549) (both cited previously).
Regarding independent claim 10, Ciezobka discloses A method for hydraulically fracturing a subterranean zone (abstract “hydraulic fracturing system and method […] by varying a pump rate and/or a flow rate to a wellbore” and [0026] “enhancing an effective permeability of a low permeability formation”) having a matrix permeability and a clay content of a “gas shale” reservoir ([0026]), the method comprising: 
a) injecting a fracturing fluid into the subterranean zone at a first flow rate ([0013] “injecting the fracturing fluid under pressure into the wellhead at an initial flow rate”), wherein the fracturing fluid is free of proppant ([0030] “These methods are preferably conducted with fracturing fluid which does not include proppant”) and has a viscosity that is in a range of from about 0.85 cP to about 1.0 cP ([0011] “the fracturing tank supplies a primary component of a fracturing fluid and/or a fracturing slurry, each of which preferably comprise water.  However, other fluids, gels and other materials may be used as the primary component of the fracturing fluids and/or fracturing slurry”; i.e., they also may not be used, and just water is used instead, which has a viscosity of ~1.0 cP); 
b) injecting the fracturing fluid into the subterranean zone at a second flow rate that is in a range of from about 10% to about 40% of the first flow rate ([0013] “The pressure pulse comprises changing the initial flow rate to a pulse flow rate and then to a secondary flow rate.  In embodiments of this invention, the pulse flow rate is less than the initial flow rate, ranging from 10% lower to nearly 100% ; and 
c) sequentially repeating steps a) and b) ([0031] “this cycle is preferably repeated a plurality of times”).
As above, regarding the 0.85-1.0 cP viscosity, even if it is somehow found that Ciezobka somehow fails to disclose using a fracturing fluid with a viscosity substantially equal to water, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciezobka to include using a fracturing fluid that is (just) water, thereby including a fracturing fluid with a viscosity that is in a range of from about 0.85 cP to about 1.0 cP, in order to provide a known fracturing fluid for fracturing without proppant while advantageously eliminating the additional gel chemicals or fluids that normally are used with proppant.
Regarding the permeability and clay content, the Office recognizes that, as disclosed, Applicant states “FIG. 6 is a flow chart of a method 600 for hydraulically fracturing a subterranean zone (such as the subterranean zone 110) that has a matrix permeability of at most 100 nD and a clay content of at most 60 vol. % (for example, a shale reservoir)” ([0057]).  This appears to merely be a way of describing shale reservoirs.  Ciezobka discloses a “gas shale” reservoir ([0026]).  Accordingly, it appears Ciezobka must also be providing A method for hydraulically fracturing a subterranean zone having a matrix permeability of at most 100 nanoDarcy and a clay content of at most 60 volume %, by virtue of providing a shale reservoir.
Alternatively, even if it is somehow found that Ciezobka fails to disclose a shale reservoir having this permeability and clay content range, the reference to Chenevert teaches that “Shale is a sedimentary rock, which is formed by clays, quartz and other minerals that are found in fine grained rocks. Because of its high clay content, shale tends to absorb water from a WBM which results in swelling and wellbore failure” ([0051]) and such exemplary shales include permeabilities of 6.48 nD, 0.45 nD, 2.96 nD, 0.1 nD; and clay contents of 64 wt%, 31 wt%, 76 wt%, 33 wt% (Table 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciezobka to include a reservoir having ≤100 nD permeability and ≤60 vol% clay content, in order to treat a “gas shale” reservoir having a suitably “low 
Regarding the first flow rate of 4-6 barrels per minute (bpm), Ciezobka discloses “the rates mentioned here are meant as examples of sudden substantial rate decrease for creating a pressure pulse and are not intended to be limiting,” describing an exemplary embodiment that uses a first flow rate of 90 bpm and a second flow rate of 45 bpm ([0032]). 
However, it is unclear if Ciezobka discloses a rate of 4-6 bpm.  
Nevertheless, although silent to the flow rate range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciezobka to include: 
“a) injecting a fracturing fluid into the subterranean zone at a first flow rate that is equal to or less than 6 barrels per minute, wherein the fracturing fluid is free of proppant and has a viscosity that is substantially equal to that of water;”
in order to provide any sufficient initial flow rate that would allow for a “sudden substantial rate decrease for creating a pressure pulse.”  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.  For example, although not required to render obvious this range over Ciezobka, Applicant is reminded that the reference to Ramurthy cited previously indicates that flow rates of 3-6 bpm for fracturing are ordinary.
Regarding the first flow rate time of 1-5 minutes and the second flow rate time of 30 seconds-1.5 minutes, Ciezobka discloses “For example, the short period of time may range from 1 minute to 1 second.  Preferably, the short period of time equals 10 seconds.  Alternatively, any period of time may be used […] Please note the flow rates and times in the above example are exemplary and may be varied depending on the requirements of the wellbore and the earth formation” ([0034]); and “the pump rate 70 starts at an initial pump rate 74 and rapidly dropped to pulse pump rate 76 before returning to the initial pump rate 74, this cycle is preferably repeated a plurality of times” ([0031]) such as 7 times as in Fig. 2.
wherein the fracturing fluid is injected into the subterranean zone at the first flow rate at step a) for at least 1 minute and at most 5 minutes before alternating to step b), and the fracturing fluid is injected into the subterranean zone at the second flow rate at step b) for at least 30 seconds and at most 1.5 minutes before alternating to step a), in order to provide “any period of time” for each period that provides “a pressure pulse.”
Regarding claim 13, Ciezobka discloses “the pump rate 70 starts at an initial pump rate 74 and rapidly dropped to pulse pump rate 76 before returning to the initial pump rate 74, this cycle is preferably repeated a plurality of times” ([0031]) such as 7 times as in Fig. 2.
Accordingly, although silent to the specific cycle repetitions as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciezobka to include wherein steps a) and b) are sequentially repeated at step c) at least 5 times, in order to provide repetition that “may be varied depending on the requirements of the wellbore and the earth formation.”
Regarding claim 14, Ciezobka discloses “Please note the flow rates and times in the above example are exemplary and may be varied depending on the requirements of the wellbore and the earth formation” ([0034]) and “this cycle is preferably repeated a plurality of times” ([0031]).
Although silent to the total injection volume as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciezobka to include wherein steps a) and b) are sequentially repeated at step c) until at least 2,000 barrels of fracturing fluid have been injected into the subterranean zone, in order to provide sufficient fracturing fluid as desired “depending on the requirements of the wellbore and the earth formation.”

Claims 1-9 are rejected under 35 U.S.C. 103 as obvious over Ciezobka in view of Tolman (2001/0050172).
Regarding independent claim 1, Ciezobka discloses A method for hydraulically fracturing a subterranean zone penetrated by a wellbore (abstract “hydraulic fracturing system and method […] by varying a pump rate and/or a flow rate to a wellbore” and [0026] “enhancing an effective permeability of a low permeability formation”), comprising: 
pulsing ([0031] “this cycle is preferably repeated a plurality of times”) a fracturing fluid into the subterranean zone via the plurality of perforations ([0028] “the wellbore 10 further includes a plurality of perforation clusters 22”) by alternating between flowing the fracturing fluid into the casing at a first flow rate ([0013] “injecting the fracturing fluid under pressure into the wellhead at an initial flow rate”) and flowing the fracturing fluid into the casing at a second flow rate that is in a range of from about 10% to about 40% of the first flow rate ([0013] “The pressure pulse comprises changing the initial flow rate to a pulse flow rate and then to a secondary flow rate.  In embodiments of this invention, the pulse flow rate is less than the initial flow rate, ranging from 10% lower to nearly 100% lower […] the pulse flow rate may range from 25% to 75% lower that the initial flow rate”; 75% lower = 25% of the first flow rate), wherein the fracturing fluid is free of proppant ([0030] “These methods are preferably conducted with fracturing fluid which does not include proppant”) and has a viscosity that is in a range of from about 0.85 cP to about 1.0 cP ([0011] “the fracturing tank supplies a primary component of a fracturing fluid and/or a fracturing slurry, each of which preferably comprise water.  However, other fluids, gels and other materials may be used as the primary component of the fracturing fluids and/or fracturing slurry”; i.e., they also may not be used, and just water is used instead, which has a viscosity of ~1.0 cP).
As above, as in claim 10, regarding the viscosity substantially equal to water, even if it is somehow found that Ciezobka somehow fails to disclose using a fracturing fluid with a viscosity substantially equal to water, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciezobka to include using a fracturing fluid that is (just) water, thereby including a fracturing fluid with a viscosity that is in a range of from about 0.85 cP to about 1.0 cP, in order to provide a known fracturing fluid for fracturing without proppant while advantageously eliminating the additional gel chemicals or fluids that normally are used with proppant.

However, it is unclear if Ciezobka discloses a rate of 4-6 bpm.  
Nevertheless, although silent to the flow rate range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciezobka to include: 
“pulsing a fracturing fluid into the subterranean zone via the plurality of perforations by alternating between flowing the fracturing fluid into the casing at a first flow rate that is in a range of from about 4 barrels per minute to 6 barrels per minute;”
in order to provide any sufficient initial flow rate that would allow for a “sudden substantial rate decrease for creating a pressure pulse.”  For example, although not required to render obvious this range over Ciezobka, Applicant is reminded that the reference to Ramurthy cited previously indicates that flow rates of 3-6 bpm for fracturing are ordinary.
Regarding the first flow rate time of 1-5 minutes and the second flow rate time of 30 seconds-1.5 minutes, as in claim 10, Ciezobka discloses “For example, the short period of time may range from 1 minute to 1 second.  Preferably, the short period of time equals 10 seconds.  Alternatively, any period of time may be used […] Please note the flow rates and times in the above example are exemplary and may be varied depending on the requirements of the wellbore and the earth formation” ([0034]); and “the pump rate 70 starts at an initial pump rate 74 and rapidly dropped to pulse pump rate 76 before returning to the initial pump rate 74, this cycle is preferably repeated a plurality of times” ([0031]) such as 7 times as in Fig. 2.
The Office also recognizes that, as in Fig. 2, if the short period of time (the pressure pulse) were 30 seconds, then it appears the longer period of time (the initial flow rate) would be about 3-6 minutes in length.  Accordingly, although silent to the specific time ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciezobka to include wherein alternating between flowing the fracturing fluid into the casing at the first flow rate and at the second flow rate comprises flowing the fracturing fluid into the casing at the first flow rate for at least 1 minute and at most 5 minutes before alternating to the second flow rate and flowing the fracturing fluid into the casing at the second flow rate for at least 30 seconds and at most 1.5 minutes before alternating to the first flow rate, in order to provide “any period of time” for each period that provides “a pressure pulse.”
Regarding the well tool assembly, Ciezobka discloses a “hydraulic fracturing system and method” (abstract) wherein “the wellbore 10 includes a conductor casing 14, a surface casing 16, an intermediate casing 18 and a production casing 20” ([0027]) and “a plurality of perforation clusters 22” ([0028]). 
However, Ciezobka fails to specify how the perforations are formed.  (Nevertheless, Ciezobka does not appear to put any limitations on how.)
Tolman teaches “an apparatus and method for perforating and treating multiple intervals of one or more subterranean formations intersected by a wellbore by deploying a bottom-hole assembly ("BHA")” (abstract) used “during fracturing operations” ([0082]), further including:
positioning a well tool assembly ([0027] “The apparatus consists of a deployment means (e.g., coiled tubing, jointed tubing, electric line, wireline, downhole tractor, etc.) with a bottomhole assembly ("BHA")”) within a casing installed in the wellbore, the well tool assembly comprising a perforation tool ([0040] “a perforating device” such as [0049] “perforating guns”) and a resettable packer ([0040] “an inflatable, re-settable packer”); 
with the perforation tool, perforating the casing to form a plurality of perforations in the casing, such that fluid can be conducted from inside the casing to the subterranean zone through the plurality of perforations ([0090] “perforation charges 146 are selectively-fired by remote actuation via the second select-fire head 142 to penetrate the casing 82 and cement sheath 84 and establish hydraulic communication with the formation 86 through the resultant perforations 240-241”); 
positioning the well tool assembly at a location within the casing that is downhole of the plurality of perforations ([0091] “the coiled tubing may be moved down the wellbore to position the BHA several feet below the deepest perforation 241 of the second target zone”); 
with the resettable packer, sealing a portion of the casing that is downhole of the plurality of perforations from a remaining portion of the casing ([0094] “the inflatable, re-settable packer 120 is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciezobka to include using the BHA of Tolman to form the perforations as above and as claimed, in order to advantageously use a “single-trip” BHA and thereby “overcome some of the limitations associated with completion operations that require multiple trips of hardware into and out of the wellbore to perforate and stimulate subterranean formations.”
Regarding claims 2, as in claim 1, Ciezobka further discloses:
pulsing the fracturing fluid into the subterranean zone via the/a second plurality of perforations by alternating between flowing the fracturing fluid into the casing at the first flow rate and flowing the fracturing fluid into the casing at the second flow rate ([0031] “this cycle is preferably repeated a plurality of times”).
Also, as in claim 1, Tolman further teaches wherein the plurality of perforations is a first plurality of perforations (e.g., [0102] “The process as described above is repeated until all planned zones are individually-stimulated (FIGS. 3A to 3F represent a BHA designed for a three zone stimulation)”), and the method further comprises: 
unsetting the resettable packer to unseal the portion of the casing that is downhole of the first plurality of perforations ([0099] “allow the inflatable, re-settable packer 120 to retract from the production casing wall, as shown in FIG. 3F”); 
positioning the well tool assembly at a location within the casing that is uphole of the first plurality of perforations ([0100] “Once the inflatable, re-settable packer 120 is unset, as shown in FIG. 3F, tension pulled on the coiled tubing/BHA could de-energize the re-settable mechanical slips 124 thereby allowing the BHA to be free to move and be repositioned up the wellbore”); 
([0102] “The process as described above is repeated”)
with the perforation tool, perforating the casing to form a second plurality of perforations in the casing uphole of the first plurality of perforations ([0090] “perforation charges 146 are selectively-fired by remote actuation via the second select-fire head 142 to penetrate the casing 82 and cement sheath 84 and establish hydraulic communication with the formation 86 through the resultant perforations 240-241”); 
positioning the well tool assembly at a location within the casing that is downhole of the second plurality of perforations ([0091] “the coiled tubing may be moved down the wellbore to position the BHA several feet below the deepest perforation 241 of the second target zone”); 
with the resettable packer, sealing a portion of the casing that is downhole of the second plurality of perforations from a remaining portion of the casing ([0094] “the inflatable, re-settable packer 120 is actuated by pressurizing the coiled tubing 106 to effect a hydraulic seal above and below the inflatable, re-settable packer 120”); 
pulsing the fracturing fluid into the subterranean zone via the second plurality of perforations by alternating between flowing the fracturing fluid into the casing at the first flow rate and flowing the fracturing fluid into the casing at the second flow rate (as in Ciezobka); and 
unsetting the resettable packer to unseal the portion of the casing that is downhole of the second plurality of perforations ([0099] “allow the inflatable, re-settable packer 120 to retract from the production casing wall, as shown in FIG. 3F”).
Accordingly, as in claim 1, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciezobka to include using the BHA of Tolman to form the second set (and any further sets) of perforations as above and as claimed, in order to advantageously use a “single-trip” BHA and thereby “overcome some of the limitations associated with completion operations that require multiple trips of hardware into and out of the wellbore to perforate and stimulate subterranean formations.”
Regarding claim 3, Tolman as in claim 1 teaches that this is provided as a “single-trip” deployment for the entire fracturing operation “To overcome some of the limitations associated with completion operations that require multiple trips of hardware into and out of the wellbore to perforate and stimulate subterranean formations” ([0024]), i.e., wherein the well tool assembly remains within the casing throughout implementation of the method, in order to advantageously use a “single-trip” BHA and thereby “overcome some of the limitations associated with completion operations that require multiple trips of hardware into and out of the wellbore to perforate and stimulate subterranean formations.”
Regarding claim 4, Tolman further teaches “If select-fire perforating guns are used, each individual gun may be on the order of 2 to 8 feet in length” ([0157]) such as wherein “each zone is perforated with a 4-ft gun” ([0158]).  4 feet = 1.2 meters.  
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciezobka to further include using the BHA of Tolman to form the perforations further wherein the perforation tool is configured to form the plurality of perforations in the casing across a portion of the casing that is at most 1.5 meters in longitudinal length, in order to advantageously use a “single-trip” BHA as in Tolman.
Regarding claim 5, Tolman further teaches “each individual gun may be on the order of 2 to 8 feet in length, and contain on the order of 8 to 20 perforating charges placed along the gun tube at shot density ranging between 1 and 6 shots per foot, but preferably 2 to 4 shots per foot” ([0157]) such as wherein “each zone is perforated with a 4-ft gun” ([0158]).  A 4-ft gun with 2 shots per foot would produce 8 perforations per zone.  
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciezobka to further include using the BHA of Tolman to form the perforations further wherein the plurality of perforations comprises at most 12 perforations, in order to advantageously use a “single-trip” BHA as in Tolman.
Regarding claim 8, Ciezobka discloses “the pump rate 70 starts at an initial pump rate 74 and rapidly dropped to pulse pump rate 76 before returning to the initial pump rate 74, this cycle is preferably repeated a plurality of times” ([0031]) such as 7 times as in Fig. 2.
Accordingly, although silent to the specific cycle repetitions as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciezobka to include wherein pulsing the fracturing fluid into the subterranean zone comprises alternating between flowing the fracturing fluid into the casing at the first flow rate and flowing the fracturing fluid into the casing at the second flow rate, such that each of the first flow rate and the second flow rate occur at least 5 times, in order to provide repetition that “may be varied depending on the requirements of the wellbore and the earth formation.”
Regarding claim 9, Ciezobka discloses “Please note the flow rates and times in the above example are exemplary and may be varied depending on the requirements of the wellbore and the earth formation” ([0034]) and “this cycle is preferably repeated a plurality of times” ([0031]).
Although silent to the total injection volume as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciezobka to include pulsing the fracturing fluid into the subterranean zone comprises alternating between flowing the fracturing fluid into the casing at the first flow rate and flowing the fracturing fluid into the casing at the second flow rate until at least 2,000 barrels of fracturing fluid have been flowed into the subterranean zone via the respective plurality of perforations, in order to provide sufficient fracturing fluid as desired “depending on the requirements of the wellbore and the earth formation.”

Response to Arguments
Applicant's arguments filed 20 April 2021 with respect to claims rejected under 35 USC § 103 over Ciezobka (either in view of Chenevert or Tolman) have been fully considered but they are not persuasive. 
In Applicant’s arguments, Applicant states “In contrast, the slowest pump rate disclosed in Ciezobka is 20 bpm (see Ciezobka, paragraph [0032]), which is more than three times the claimed first flow rate. Further, the claimed second flow rate is even less than the first flow rate” (p.7).
The Office appreciates this argument, insofar as, under certain circumstances, a reference that discloses a range may not teach values outside of that range.  Nevertheless, in this case, Ciezobka does not teach away from the claimed range, plainly stating “the rates mentioned here are meant as examples of sudden substantial rate decrease for creating a pressure pulse and are not intended to be limiting” ([0032]).  That is, Ciezobka merely desires a “sudden substantial rate decrease” ([0032]) such as “ranging from 10% lower to nearly 100% lower […] the pulse flow rate may range from 25% to 75% lower that the absolute fracturing flow rate is unimportant to Ciezobka, provided that there is a critical relative fracturing flow rate decrease that matches Ciezobka’s guidelines.  
Accordingly, Ciezobka’s disclosure of 20 bpm does not appear to reasonably constitute a hard lower limit on the taught range, and it would be reasonable instead to adjust the flow rate depending on the particular needs of an operation, which would include a flow rate of 4-6 bpm.
For example, as in the previous Conclusion, the reference to Ramurthy (2010/0218941) provides evidence that fracturing rates of <6 bpm are well-known in the art, stating “pumping rates during a DFIT 15 may be three to six barrels per minute (bpm)” ([0037]) for a “Diagnostic Fracture Injection Test ("DFIT")” wherein “a fracture fluid without proppant is injected into a well to fracture a subterranean zone” ([0029]) “formed from shale” ([0065]).  Ramurthy further states “However, the pumping rates may vary based on estimates associated with the subterranean zone 16.  For example, the material type and estimated properties (e.g., permeability) of the subterranean zone 16 and injection rate may affect the pumping rate” ([0037]).  This evidence further supports the Office’s stance that 4-6 bpm would be within an ordinary fracturing flow rate.
Similarly, the new reference to Whitsitt (3,602,311) (cited in 14/469,065, also Ciezobka above) also discloses a pressure pulse hydraulic fracturing method, with Fig. 4 depicting pumping rates from essentially zero bpm up to 100 bpm. 

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674